1
                                                                               FILED IN THE
                                                                           U.S. DISTRICT COURT
                                                                     EASTERN DISTRICT OF WASHINGTON
2
                                                                       Jul 09, 2019
3                        UNITED STATES DISTRICT COURT
                                                                          SEAN F. MCAVOY, CLERK
                        EASTERN DISTRICT OF WASHINGTON
4
     ERIC M. HARRIS,                             No. 2:19-cv-00160-SMJ
5
                               Petitioner,       ORDER SUMMARILY
6                                                DISMISSING HABEAS CORPUS
                  v.                             PETITION
7
     STATE OF WASHINGTON,
8
                               Respondent.
9

10         Petitioner Eric M. Harris, a prisoner at the Coyote Ridge Corrections Center,

11   brings this pro se Petition Under 28 U.S.C. § 2254 for Writ of Habeas Corpus By a

12   Person in State Custody, ECF No. 1. The $5.00 filing fee has been paid.

13                              PROPER RESPONDENT

14         An initial defect with the petition is that it fails to name a proper party as a

15   respondent. The proper respondent in a federal petition seeking habeas corpus relief

16   is the person having custody of the petitioner. Rumsfeld v. Padilla, 542 U.S. 426

17   (2004); Stanley v. Cal. Supreme Court, 21 F.3d 359, 360 (9th Cir. 1994). If the

18   petitioner is incarcerated, the proper respondent is generally the warden of the

19   institution where the petitioner is incarcerated. See Ortiz-Sandoval v. Gomez, 81

20   F.3d 891 (9th Cir. 1996). Failure to name a proper respondent deprives federal




     ORDER SUMMARILY DISMISSING HABEAS CORPUS PETITION - 1
1    courts of personal jurisdiction. See Stanley, 21 F.3d at 360.

2          Petitioner acknowledges his error and submitted a Motion to Substitute

3    Respondent, ECF No. 4. Based on the disposition of this action, however, the

4    motion is denied as moot.

5                            EXHAUSTION REQUIREMENT

6          Petitioner challenges his 2014 Stevens County jury convictions for second

7    degree murder and felony possession of a firearm in the second degree. He received

8    a sentence of 264 months’ confinement. Petitioner indicates that he did not pursue

9    his direct appeal to the Washington State Supreme Court. ECF No. 1 at 2.

10         In his grounds for relief, Petitioner argues that the State of Washington has

11   no jurisdiction to decide federal constitutional matters. Id. at 5–12. It has long been

12   settled that state courts are competent to decide questions arising under the U.S.

13   Constitution. See Baker v. Grice, 169 U.S. 284, 291 (1898) (“It is the duty of the

14   state court, as much as it is that of the federal courts, when the question of the

15   validity of a state statute is necessarily involved, as being in alleged violation of any

16   provision of the federal constitution, to decide that question, and to hold the law

17   void if it violate that instrument.”); see also Worldwide Church of God v. McNair,

18   805 F.2d 888, 891 (9th Cir. 1986) (holding that state courts are as competent as

19   federal courts to decide federal constitutional matters). Therefore, Petitioner’s

20   arguments to the contrary lack merit.




     ORDER SUMMARILY DISMISSING HABEAS CORPUS PETITION - 2
1          Additionally, before a federal court may grant habeas corpus relief to a state

2    prisoner, the prisoner must exhaust the state court remedies available to him or her.

3    28 U.S.C. § 2254(b); Baldwin v. Reese, 541 U.S. 27 (2004). Exhaustion generally

4    requires that a prisoner give the state courts an opportunity to act on his or her claims

5    before he or she presents those claims to a federal court. O’Sullivan v. Boerckel,

6    526 U.S. 838 (1999). A petitioner has not exhausted a claim for relief so long as he

7    or she has a right under state law to raise the claim by an available procedure. See

8    id.; 28 U.S.C. § 2254(c).

9          To meet the exhaustion requirement, the petitioner must have “fairly

10   present[ed] his claim in each appropriate state court (including a state supreme court

11   with powers of discretionary review), thereby alerting that court to the federal

12   nature of the claim.” Baldwin, 541 U.S. at 29; see also Duncan v. Henry, 513 U.S.

13   364, 365–66 (1995). A petitioner fairly presents a claim to a state court by

14   describing the factual or legal bases for that claim and by alerting the state court “to

15   the fact that the . . . [petitioner is] asserting claims under the United States

16   Constitution.” Duncan, 513 U.S. at 365–66; see also Tamalini v. Stewart, 249 F.3d

17   895, 898 (9th Cir. 2001) (same). Mere similarity between a claim raised in a state

18   court and a claim in a federal habeas corpus petition is insufficient. Duncan, 513

19   U.S. at 365–66.

20         Furthermore, to fairly present a claim, the petitioner “must give the state




     ORDER SUMMARILY DISMISSING HABEAS CORPUS PETITION - 3
1    courts one full opportunity to resolve any constitutional issues by invoking one

2    complete round of the State’s established appellate review process.” O’Sullivan,

3    526 U.S. at 845. Once a federal claim has been fairly presented to the state courts,

4    the exhaustion requirement is satisfied. See Picard v. Connor, 404 U.S. 270, 275

5    (1971). It appears from the face of the petition and attached documents that

6    Petitioner has not exhausted his state court remedies as to each of his grounds for

7    relief. Indeed, Petitioner affirmatively represents that he did not exhaust his state

8    court remedies.

9              GROUNDS FOR FEDERAL HABEAS CORPUS RELIEF

10         Petitioner asserts that the Washington State Constitution contradicts the U.S.

11   Constitution regarding the Fifth Amendment right to “presentment or indictment of

12   a Grand Jury.” ECF No. 1. He claims “no bill of indictment” was brought against

13   him, rendering his arrest, conviction, and imprisonment illegal. Id.

14         Petitioner seems to argue that because the state courts have defied “federally

15   established procedures and processes for the adjudication of crimes,” only “a court

16   of federal jurisdiction” has jurisdictional authority over his claims. Id. His bald

17   assertion that “due process of the law was ignored” is unsupported by his factual

18   allegations. Id.

19         As the U.S. Supreme Court stated long ago, “Prosecution by information

20   instead of by indictment is provided for by the laws of Washington. This is not a




     ORDER SUMMARILY DISMISSING HABEAS CORPUS PETITION - 4
1    violation of the Federal Constitution.” See Gaines v. Washington, 277 U.S. 81, 86

2    (1928). Consequently, Petitioner’s assertions to the contrary presented in his four

3    grounds for federal habeas corpus relief are legally frivolous.

4          Because it plainly appears from the petition and accompanying documents

5    that Petitioner is not entitled to relief in this Court, IT IS ORDERED that the

6    petition, ECF No. 1, is DISMISSED pursuant to Rule 4 of the Rules Governing

7    Section 2254 Cases in the United States District Courts. All pending motions are

8    DENIED AS MOOT.

9          IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order,

10   enter judgment, provide copies to Petitioner, and close the file. The Court certifies

11   that, pursuant to 28 U.S.C. § 1915(a)(3), an appeal from this decision could not be

12   taken in good faith and there is no basis upon which to issue a certificate of

13   appealability. See 28 U.S.C. § 2253(c); Fed. R. App. P. 22(b). A certificate of

14   appealability is therefore DENIED.

15         DATED this 9th day of July 2019.

16                      _________________________
                        SALVADOR MENDOZA, JR.
17                      United States District Judge

18

19

20



     ORDER SUMMARILY DISMISSING HABEAS CORPUS PETITION - 5
